835 F.2d 875Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arthur Lee TRACY, Plaintiff-Appellant,v.DANVILLE-PITTSYLVANIA MENTAL HEALTH CENTER, Walter Ventures,Defendants- Appellees.
No. 87-3590.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 15, 1987.Decided Nov. 27, 1987.

Arthur Lee Tracy, appellant pro se.
Glenn W. Pulley, Clement & Wheatley, for appellees.
Before JAMES DICKSON PHILLIPS, MURNAGHAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Arthur Lee Tracy appeals the dismissal of his civil action brought pursuant to 42 U.S.C. Sec. 1983.  The district court found Tracy's complaint to be frivolous within the meaning of 28 U.S.C. Sec. 1915(d), and acting in its discretion, dismissed the case.


2
Under the standard set out in Boyce v. Alizaduh, 595 F.2d 948 (4th Cir.1979), a claim is frivolous for the purpose of Sec. 1915(d) if the district court determines beyond doubt that there is no arguable construction of the plaintiff's claim, either in law or in fact, which would entitle plaintiff to relief.  A review of the record discloses that Tracy's complaint alleges no issues of law or fact which would enable a court to determine that he was entitled to relief.  The district court, therefore, properly dismissed the case.


3
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment of the district court.


4
AFFIRMED.